UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7567


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRENDA TURNER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of Virginia, at
Abingdon. James P. Jones, District Judge. (1:01-cr-00075-JPJ-2)


Submitted: March 30, 2017                                         Decided: April 4, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brenda Turner, Appellant Pro Se. Steven Randall Ramseyer, Assistant United States
Attorney, Abingdon, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brenda Turner appeals the district court’s order denying relief on her motion for

reduction of sentence under 18 U.S.C. § 3582(c) (2012). We have reviewed the record

and find no reversible error. Accordingly, we affirm for the reasons stated by the district

court. United States v. Turner, No. 1:01-cr-00075-JPJ-2 (W.D. Va. Oct. 24, 2016). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2